internal_revenue_service appeals_office silverside rd wilmington de date feb uil redacted letter g0 _ - ---- - department of the treasury employer_identification_number person to contact employee id number tel fax refer reply to ap fe ap4 bal ral in re application_for recognition of exemption - sec_501 form required to be filed tax years and subsequent years last day to file a petition with the united_states tax_court _ may certified mail dear this is a final adverse determination as to your exempt status under sec_50i c of the internal_revenue_code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the internal_revenue_code effective date our adverse determination was made for the following reason s a substantial part of your proposed activities consists of providing down payment assistance to home buyers to finance the assistance you plan to rely on home sellers that stand to benefit from these down payment assistance transactions the manner in which you plan to operate demonstrates that you will be operated primarily to further your insiders’ business interests therefore you propose operating for a substantial nonexempt purpose in addition your proposed operations will further the private interests of the persons who finance your activities accordingly it is determined that you do not plan to be operated exclusively for exempt purposes described in sec_501 contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above processing of income_tax returns and assessment of any taxes due will not be delayed in the event that you file a petition for declaratory_judgment under code sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the 91st ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition from the united_states tax_court write to united_states tax_court second street nw washington d c we will notify the appropriate state officials of this action as required by code sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this notice_of_deficiency see the enclosed notice helpful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses thank you for your cooperation sincerely fr c es fisher appeals team manager enclosures notice - helpful contacts for your deficiency_notice
